DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
Regarding claim 7, the claimed, “and making contact with the photoreceptor” is unclear. As made clear in line 6 of claim 7, Fig. 1, ref. #’s 10/41, and paragraph [0039] of the published specification, the developing sleeve and photoreceptor have a predetermined spacing between each other. The claimed, “making contact with the photoreceptor” is ambiguous and therefore should be amended to clarify the developer or toner contacts the photoreceptor, and not the developing sleeve.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirakawa et al. (JP 2009-258384), hereinafter referred to as Hirakawa.
Regarding claim 1, Hirakawa teaches, “A two-component developer including: a carrier (Abstract; Fig. 1, ref. # 1) provided with a carrier core material (2), and a coating layer (3) covering the carrier core material; and a toner (4); wherein the carrier satisfies the relationships 100≤α≤220 and 300≤β≤480 when a voltage is applied in 1 V steps by a bridge resistance measurement method, where α (V) is a carrier voltage value obtained when a current value flowing through the carrier reaches 1.0.sup.−7 (A), and β (V) is a carrier voltage value obtained when the current value reaches 1.0.sup.−5 (A) (see Fig. 4 and 5 and pg. 9, ln. 21–31 of the English translation; Fig 5 shows a voltage value of approximately 190–210 V when 1.0.sup.−7 (A) is flowing and approximately 430–480 V when 1.0.sup.−5 (A) is flowing).”
Regarding claim 3, Hirakawa teaches, “wherein the coating layer is a resin film having a thickness of 0.5 μm or more and 5.0 μm or less (see at least pg. 9, ln. 16–20 of the English translation).”
Regarding claim 6, Hirakawa teaches, “A developing device that uses the two-component developer according to claim 1 to develop an electrostatic latent image formed on a photoreceptor and form a visible image (Fig. 2).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa (JP 2009-258384) in view of Ishikawa et al. (JP 2006-301569), hereinafter referred to as Ishikawa.
Regarding claim 4, Hirakawa does not appear to teach, “wherein in the toner, a ratio of the number of positively charged toner particles contained among all toner particles is 1% or less.” However, Ishikawa teaches the deficiencies of Hirakawa (pg. 8, ln. 8–14 of the English translation). It would have been obvious to one skilled in the art at the time of filing to modify Hirakawa’s invention to include wherein in the toner, a ratio of the number of positively charged toner particles contained among all toner particles is 1% or less.
The ordinary artisan would have been motivated to modify Hirakawa’s invention for at least the purpose of ensuring stable charging characteristics resulting in good quality images and reduction of background dirt/staining during image formation. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa (JP 2009-258384) in view of Kato et al. (JP 2004219935), hereinafter referred to as Kato.
Regarding claim 5, Hirakawa does not appear to teach, “wherein in the toner, a surface of a toner base particle is externally provided with associated silica in which two or more primary particles are associated, and the associated silica has a primary particle diameter of 10 nm or more and 200 nm or less, and is prepared as sol-gel silica with hexamethyldisilazane as a hydrophobizing agent.” However, Kato teaches the deficiencies of Hirakawa (paragraphs [0055–0058, 0071–0075]). It would have been obvious to one skilled in the art at the time of filing to modify Hirakawa’s invention to include wherein in the toner, a surface of a toner base particle is externally provided with associated silica in which two or more primary particles are associated, and the associated silica has a primary particle diameter of 10 nm or more and 200 nm or less, and is prepared as sol-gel silica with hexamethyldisilazane as a hydrophobizing agent.
The ordinary artisan would have been motivated to modify Hirakawa’s invention for at least the purpose of improving fluidity and chargeability of the toner.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa (JP 2009-258384) in view of Hibino (JP 2005-221780).
Regarding claims 7 and 8, Hirakawa teaches an image forming device including a photoreceptor, developing device and sleeve (see Fig. 2 and pg. 1–2 of the English translation), but does not teach the claimed details as follows, “an image forming device including: the developing device according to claim 6; a photoreceptor on which an electrostatic latent image is formed; and a charging device that charges the photoreceptor; wherein the developing device includes a developing sleeve which is provided facing the photoreceptor with a predetermined spacing therebetween, and which supplies the toner by rotating from an opposite direction with respect to the photoreceptor, and making contact with the photoreceptor, the charging device uses a contact charging roller method, in which contact is made with a surface of the photoreceptor to charge the surface of the photoreceptor, and the spacing is 0.45 mm or more and 0.55 mm or less; wherein a peripheral speed ratio of the developing sleeve to the photoreceptor is 1.5 or more and 2.3 or less.” However, Hibino teaches the deficiencies of Hirakawa (pg. 5, ln. 5–6, pg. 6, ln. 38–40, and pg. 8, ln. 32–42). It would have been obvious to one skilled in the art at the time of filing to modify Hirakawa’s invention to include an image forming device including: the developing device according to claim 6; a photoreceptor on which an electrostatic latent image is formed; and a charging device that charges the photoreceptor; wherein the developing device includes a developing sleeve which is provided facing the photoreceptor with a predetermined spacing therebetween, and which supplies the toner by rotating from an opposite direction with respect to the photoreceptor, and making contact with the photoreceptor, the charging device uses a contact charging roller method, in which contact is made with a surface of the photoreceptor to charge the surface of the photoreceptor, and the spacing is 0.45 mm or more and 0.55 mm or less; wherein a peripheral speed ratio of the developing sleeve to the photoreceptor is 1.5 or more and 2.3 or less.
The ordinary artisan would have been motivated to modify Hirakawa’s invention for at least the purpose of reducing toner scattering and agent deterioration while increasing the speed of the image forming apparatus.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, the prior art does not teach or suggest the claimed, “wherein the carrier core material is a ferrite particle containing at least Mn, Mg, and Sr, and satisfies the relationship 150≤γ≤250 when a voltage is applied in 1 V steps by the bridge resistance measurement method, where γ (V) is a carrier core material voltage value obtained when a current value flowing through the carrier core material reaches 1.0.sup.−5 (A).”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach image forming apparatuses including two component developers similar to the claimed device in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852